COX, Judge
(concurring with reservations):
I concur with Chief Judge EVERETT that the military judge erred by permitting Mrs. Marchelos’ testimony over defense objection. I also agree that the error was serious enough to warrant reversal, since the credibility of the victim was so crucial.
I write only to make it clear that my concurrence is limited to the facts of this case. I do not deem it necessary at this time to decide whether United States v. Wagner, 20 M.J. 758 (A.F.C.M.R.1985), and United States v. Tomlinson, 20 M.J. 897 (A.C.M.R.1985) are correct.